DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,873,804. Although the claims at issue are not identical, they are not patentably distinct from each other because both pending claims and the patented claims are directed to a reinforced actuator for distributed mode loudspeaker with substantially the same claim language.


Pending Application No. 17/097663
U.S. Patent No. 10,873,804
1. An actuator, comprising: a frame comprising: a plate extending in a plane; and a stub extending perpendicular to the plane; an elongate flexure attached at a first end to the stub and extending away from the stub in a first direction parallel to the plane; and an electromechanical module attached to a portion of the flexure unattached to the stub, the electromechanical module being configured to displace a second end of the flexure that is 


.



Allowable Subject Matter
Claims 1-20 are allowed pending the approval of a properly submitted terminal disclaimer.
The following is a statement of reasons for the indication of allowable subject matter: Independent claims 1 identifies the uniquely distinct feature of an actuator comprising a plate extending in a plane and a stub/pillar extending perpendicular to the plane, an elongate flexure attached at a first end to the stub/pillar and extending parallel to the plane and an electromechanical module attached to a portion of the flexure unattached to the stub/pillar, the electromechanical module being configured to displace a second end of the flexure that is free of the stub/pillar in a direction perpendicular to the first direction during operation of the actuator, one or more tabs each extending from an edge of the elongate flexure in a direction parallel to the plane and a vibration damping material located between each of the one or more tabs and a corresponding feature of the frame for receiving the tab, wherein for certain vibrations of the electromechanical module, one or more of the tabs engage a corresponding feature of the frame through the vibration damping material in combination with all the disclosed limitations of claims 1 and 10.
The closest prior art, Okawa (JP2008252878A) discloses a panel audio loudspeaker comprising: a panel extending in a plane; an actuator attached to the panel and configured to couple vibrations to the panel to cause the panel to emit audio waves, the actuator comprising: a rigid frame attached to a surface of the panel the rigid frame comprising a portion extending perpendicular to the panel surface; an elongate flexure attached to the end to the portion of the frame extending perpendicular to the panel surface, the flexure extending parallel to the plane; an electromechanical module attached to a portion of the flexure unattached to the frame, the electromechanical module being configured to displace an end of the flexure that is free of the frame in a direction perpendicular to the surface of the panel during operation of the actuator; Mitsuhiro (JP201330846A) discloses a panel audio loudspeaker comprising: a panel extending in a plane; an actuator attached to the panel and configured to couple vibrations to tire panel to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN ENSEY whose telephone number is (571)272-7496. The examiner can normally be reached Monday 7:00-3:30, Tuesday, Thursday, Friday 7:00-2:30 Wednesday - Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN ENSEY/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        3 December 2021